                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


DERRICK ALLEN,                            )
                                          )
                  Plaintiff,              )
                                          )
                  v.                      )           1:19cv689
                                          )
TED WIRE, et al.,                         )
                                          )
                  Defendants.             )


                 MEMORANDUM OPINION AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

     This   case       comes   before   the    undersigned   United   States

Magistrate Judge for a recommendation on “Defendants’ Motion to

Dismiss” (Docket Entry 13) (the “Dismissal Motion”), which seeks

dismissal of employment discrimination claims made by Plaintiff

under Title VII of the Civil Rights Act of 1964 (“Title VII”), the

Age Discrimination in Employment Act (the “ADEA”), the Fourteenth

Amendment, and 42 U.S.C. § 1981 (“Section 1981”) (see id. at 1).

For the reasons that follow, the Court should grant in part and

should deny in part the Dismissal Motion.

                                  BACKGROUND

     Plaintiff filed an application to proceed in forma pauperis

(Docket Entry 1) (the “IFP Application”) and a Complaint contending

that he suffered workplace discrimination, wrongful termination,

and retaliation because of his race, color, and gender/sex in

violation of Title VII, and because of his age in violation of the

ADEA.   (See Docket Entry 2 at 3-4.)           Plaintiff’s Complaint also




    Case 1:19-cv-00689-TDS-LPA Document 32 Filed 08/10/20 Page 1 of 17
asserts   claims   for   discrimination,   wrongful    termination,      and

retaliation under Section 1981 and the Fourteenth Amendment.             (See

id. at 3.)     The Complaint names Ted Wire,1 Erik McConchie, Will

Austin, Dave Sigmund, and Casey Humphries as Defendants.                 (See

Docket Entry 2 at 1-3.)2    As factual matter supporting its claims,

the Complaint states the following:

          Caucasi[a]n Managers at Lynnwood Brewing and Concern
     are b[ia]sed against African-American employe[e]s such as
     [Plaintiff].     Because [Plaintiff is] an African[-
     ]American male, [he] was required to do extra work
     outside [of his] job-- [his] job and other employees
     [sic] jobs –- which [C]aucasi[a]n workers [we]re not
     required to do. [Plaintiff’s] work schedule was changed
     on short notice contrary to the schedule p[re]viously
     posted. When [Plaintiff] complained about differential
     treatment, the [C]aucasi[a]n managers belittled [him] and
     treated [him] like [he] was incapable of understanding
     them, ultimately firing [him].       They discriminated
     against an African-Americ[a]n male who stands up for
     himself.   The only African[-]American [employees who
     were] treated better were the ones who acted gay.

(Id. at 5.)3

     In addition, Plaintiff submitted a charge of discrimination on

a charge form from the Equal Employment Opportunity Commission (the

“EEOC”) (see id. at 8-9), and, according to the Complaint, the EEOC



     1 The Dismissal Motion and related memorandum note that both
“[t]he Complaint and Summons misname ‘Edwin Dwyer’ as [Defendant]
‘Ted Wire.’” (Docket Entry 13 at 1; accord Docket Entry 14 at 1.)

     2 The Complaint lists Defendant “Casey Humphries” in its
caption, but fails to include him in its list of parties. (Compare
Docket Entry 2 at 1, with id. at 2-3.)

     3 The Complaint offers a nearly identical statement of facts
on the preceding page. (See Docket Entry 2 at 4.)

                                    2




    Case 1:19-cv-00689-TDS-LPA Document 32 Filed 08/10/20 Page 2 of 17
sent Plaintiff a notice-of-right-to-sue letter, which Plaintiff

received on July 9, 2019 (id. at 5).       Per Plaintiff’s EEOC charge

form, he was “hired as a dishwasher in early May 2019,” and,

“[d]uring [that] employment, [he] was subjected to disparate terms

and conditions of employment in that [w]hite kitchen managers

required [him] to complete duties that were not assigned to white

dishwashers.”   (Id. at 8.)     Plaintiff’s EEOC charge form further

provides, “specifically, [that he] was required to complete tasks

that the 10pm ending shift failed to complete[, and] . . . to

transport dishes to the rack and cook line.”         (Id.)    Lastly, the

EEOC charge form asserts that, “[o]n or about June 26, 2019,

[Plaintiff] was discharged by Eric LNU ([w]hite) after a verbal

disagreement with Will Austin ([w]hite), Kitchen Manager.”           (Id.)

     Through his Complaint, Plaintiff has sought “to be compensated

for being discriminated against [] because of [his] race and sexual

orientation[, h]arrassment, retaliation, termination of employment,

and unequal terms of employment.”          (Id. at 6.)       In addition,

Plaintiff has requested “back[]pay for [his] wrongful discharge,

lost [] wages, . . . [damages due to] mental anguish, and punitive

damages for the defendants’ discriminatory treatment of [A]frican-

[A]merican[] employees.”     (Id.)

     Defendants moved to dismiss the Complaint “pursuant to Rules

12(b)(1) and (6) of the Federal Rules of Civil Procedure . . . for

lack of subject matter jurisdiction and for failure to state a


                                     3




    Case 1:19-cv-00689-TDS-LPA Document 32 Filed 08/10/20 Page 3 of 17
claim upon which relief can be granted.”         (Docket Entry 13 at 1.)

Plaintiff opposed dismissal.       (See Docket Entry 16 at 2-3.)4

                                DISCUSSION

I.   Motion to Dismiss Standards

     A.    Rule 12(b)(1) Standard

     A party may contest the Court’s subject matter jurisdiction.

See Fed. R. Civ. P. 12(b)(1) (“Rule 12(b)(1)”).                 “When a Rule

12(b)(1) motion challenge is raised to the factual basis for

subject matter jurisdiction, the burden of proving subject matter

jurisdiction is on the plaintiff.”           Richmond, Fredericksburg &

Potomac R.R. Co. v. United States, 945 F.2d 765, 768 (4th Cir.

1991).    However, the United States Court of Appeals for the Fourth

Circuit has also explained that, “when a defendant asserts that the

complaint fails to allege sufficient facts to support subject

matter    jurisdiction,   the   trial    court   must   apply    a   standard



     4   Prior to any judicial action on the Dismissal Motion,
Plaintiff filed a Notice of Appeal. (See Docket Entry 20.) The
United States Court of Appeals for the Fourth Circuit dismissed
that appeal. (See Docket Entries 25, 26.) Plaintiff sought en
banc review, but the Fourth Circuit denied that request (see Docket
Entry 29) and issued the mandate (see Docket Entry 30). “In the
absence of a recall of the mandate or a stay . . ., th[is] Court
[i]s entitled to exercise the jurisdiction it acquired upon the
issuance of the mandate from th[e appellate c]ourt.” United States
v. DiLapi, 651 F.2d 140, 144 (2d Cir. 1981); accord Johnson v.
Bechtel Assocs. Prof’l Corp., D.C., 801 F.2d 412, 415 (D.C. 1986).
Plaintiff has filed a certiorari petition (see Docket Entry 31),
“[b]ut the filing of a petition for certiorari does not
automatically stay proceedings in the [d]istrict [c]ourt to which
a mandate . . . has issued,” United States v. Eisner, 323 F.2d 38,
42 (6th Cir. 1963).

                                     4




     Case 1:19-cv-00689-TDS-LPA Document 32 Filed 08/10/20 Page 4 of 17
patterned on Rule 12(b)(6) and assume the truthfulness of the facts

alleged.”   Kerns v. United States, 585 F.3d 187, 193 (4th Cir.

2009) (italics in original).

     “On the other hand, when the defendant challenges the veracity

of the facts underpinning subject matter jurisdiction, the trial

court may go beyond the complaint, conduct evidentiary proceedings,

and resolve the disputed jurisdictional facts.”        Id.    Nonetheless,

the Fourth Circuit has stated that, “when the jurisdictional facts

are inextricably intertwined with those central to the merits, the

court should resolve the relevant factual disputes only after

appropriate discovery, unless the jurisdictional allegations are

clearly immaterial or wholly unsubstantial and frivolous.”               Id.

     B. Rule 12(b)(6) Standard

     A motion under Rule 12(b)(6) of the Federal Rules of Civil

Procedure (the “Rules”) tests the sufficiency of a complaint, but

“does not resolve contests surrounding the facts, the merits of a

claim, or the applicability of defenses.” Republican Party of N.C.

v. Martin, 980 F.2d 943, 952 (4th Cir. 1992).                Thus, “claims

lacking merit may be dealt with through summary judgment under Rule

56” rather than through a Rule 12(b)(6) motion.          Swierkiewicz v.

Sorema N.A., 534 U.S. 506, 514 (2002).       Accordingly, in reviewing

a motion to dismiss, the Court must “accept the facts alleged in

the complaint as true and construe them in the light most favorable

to the plaintiff.”    Coleman v. Maryland Ct. of App., 626 F.3d 187,


                                    5




    Case 1:19-cv-00689-TDS-LPA Document 32 Filed 08/10/20 Page 5 of 17
189 (4th Cir. 2010), aff’d sub nom., Coleman v. Court of App. of

Md., 566 U.S. 30 (2012).            The Court must also “draw all reasonable

inferences in favor of the plaintiff.”                   E.I. du Pont de Nemours &

Co. v. Kolon Indus., Inc., 637 F.3d 435, 440 (4th Cir. 2011)

(internal quotation marks omitted).                 Moreover, a pro se complaint

must “be liberally construed” and “held to less stringent standards

than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S.    89,    94    (2007)   (internal          quotation    marks   omitted);     but

see Giarratano v. Johnson, 521 F.3d 298, 304 n.5 (4th Cir. 2008)

(explaining that the Fourth Circuit has “not read Erickson to

undermine [the] requirement that a pleading contain more than

labels and conclusions” (internal quotation marks omitted)).

       In ruling on a Rule 12(b)(6) motion, “a court evaluates the

complaint      in    its   entirety,    as       well   as   documents   attached    or

incorporated into the complaint.”                 E.I. du Pont, 637 F.3d at 448.

Generally, a “court cannot go beyond these documents” without

“convert[ing] the motion into one for summary judgment,” an action

from which courts should refrain “where the parties have not had an

opportunity for reasonable discovery.                   Additionally, statements by

counsel       that   raise    new    facts       constitute    matters   beyond     the

pleadings and cannot be considered on a Rule 12(b)(6) motion.” Id.

at 448-49 (citation omitted).

       To survive a Rule 12(b)(6) motion, a complaint must contain

sufficient factual allegations “to state a claim to relief that is


                                             6




       Case 1:19-cv-00689-TDS-LPA Document 32 Filed 08/10/20 Page 6 of 17
plausible on its face.”          Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). To qualify as plausible, a claim needs sufficient factual

content to support a reasonable inference of the defendant’s

liability for the alleged misconduct.            Id. (citing Twombly, 550

U.S. at 556).          A complaint need not contain detailed factual

recitations, but must provide the defendant “fair notice of what

the claim is and the grounds upon which it rests.”             Twombly, 550

U.S. at 555 (internal quotation marks and alteration omitted).

Thus, although a plaintiff must allege sufficient facts “to state

all the elements of h[is] claim,” E.I. DuPont, 324 F.3d at 765, he

need     not   plead    facts   constituting    a   prima   facie   case    of

discrimination to survive a motion to dismiss, Swierkiewicz, 534

U.S. at 511.

II. Subject Matter Jurisdiction

       Defendants first have moved for dismissal based on lack of

subject matter jurisdiction. (See Docket Entry 13 at 1; see also

Docket Entry 14 at 7-9.) More specifically, Defendants have argued

that “the Court lacks jurisdiction to hear Plaintiff’s Title VII

and ADEA claims because Plaintiff’s [EEOC charge form] identified

Lynnwood, Brewing and Concern as his employer; and did not allege

that any of the individual Defendants were his employer.”            (Id. at

8 (internal citation and quotation marks omitted).)            According to

Defendants, “because none of the Defendants were the respondent


                                       7




       Case 1:19-cv-00689-TDS-LPA Document 32 Filed 08/10/20 Page 7 of 17
named in the charge[,] the Court lacks subject matter jurisdiction

over Plaintiff’s ADEA and Title VII claims.”        (Id. at 9 (quotation

marks omitted).)   Plaintiff has responded that [t]his [C]ourt does

have jurisdiction to hear this case, because [the] Complaint

involves a federal question in accordance with Title 28[,] United

States Code[,] Section 1331.”       (Docket Entry 16 at 2-3.)

     In a recent decision, the Supreme Court found the following:

     Title VII’s charge-filing requirement is not of
     jurisdictional   cast.       Federal   courts    exercise
     jurisdiction over Title VII actions pursuant to 28 U.S.C.
     § 1331’s grant of federal-question jurisdiction, and
     Title VII’s own jurisdictional provision . . . .
     Separate provisions of Title VII . . . contain the Act’s
     charge-filing requirement. Those provisions do not speak
     to a court’s authority or refer in any way to the
     jurisdiction of the district courts.

Fort Bend Cty. v. Davis,            U.S.     ,       , 139 S. Ct. 1843,

1850 (2019) (internal citations omitted).        Therefore, contrary to

Defendants’ argument, “a plaintiff’s failure to exhaust h[is]

administrative remedies before filing a Title VII claim does not

strip a court of jurisdiction” and, as such, “whether [a] plaintiff

has satisfied the exhaustion requirement is not properly assessed

under Rule 12(b)(1).”    Rodgers v. COMSO, Inc., Civ. Action No. 19-

3268, 2020 WL 1663134, at *3 (D. Md. Apr. 3, 2020) (unpublished)

(citing Davis,       U.S. at        , 139 S. Ct. at 1846); see also Hui

Minn Lee v. Market Am., Inc., No. 1:18CV1046, 2020 WL 1274226, at

*5 (M.D.N.C. Mar. 17, 2020) (unpublished) (finding that “[t]he

Supreme   Court   recently   held   that   ‘Title   VII’s   charge-filing


                                     8




    Case 1:19-cv-00689-TDS-LPA Document 32 Filed 08/10/20 Page 8 of 17
instruction is not jurisdictional’” (quoting Davis,                           U.S. at

      , 139 S. Ct. at 1846)); Hodge v. Walrus Oyster Ale House, Civ.

Action No. 18-3845, 2019 WL 6069114, at *3 (D. Md. Nov. 15, 2019)

(unpublished) (holding that “the reasoning of Davis applies equally

to    [the   analogous     ADEA   exhaustion          requirement]    and   therefore

compels the conclusion that it, too, is non-jurisdictional” (citing

Davis,          U.S. at           , 139 S. Ct. at 1849-51) (italics in

original)).

       “Rule 12(b)(1) is thus an improper vehicle through which to

enforce the exhaustion requirements of both Title VII and the ADEA.

The    Court   will   instead     treat      Defendants’       arguments    regarding

[Plaintiff’s] purported failure to exhaust as raised under Rule

12(b)(6).”     Hodge, 2019 WL 6069114 at *3 (citing Stewart v. Iancu,

912 F.3d 693, 701-02 (4th Cir. 2019)).

III. Failure to State a Claim

       A. Title VII and ADEA Claims

       “Before a plaintiff can bring an action under Title VII . . .

or the ADEA, the plaintiff must first exhaust his administrative

remedies     with   the    EEOC.”         Sarteh   v.    Youth   Focus,     Inc.,   No.

1:08CV113,     2008   WL   11355352,        at   *4    (M.D.N.C.     Dec.   17,   2008)

(unpublished)       (ellipses       and    brackets       in   original     omitted),

recommendation adopted, 2009 WL 10680180 (M.D.N.C. Feb. 23, 2009)

(unpublished) (Beaty, J.).           “A plaintiff’s EEOC charge defines the

scope of h[is] subsequent right to institute a civil suit.”                       Smith


                                            9




      Case 1:19-cv-00689-TDS-LPA Document 32 Filed 08/10/20 Page 9 of 17
v. First Union Nat’l Bank, 202 F.3d 234, 247 (4th Cir. 2000).

Further, “[u]nder Title VII and the ADEA, a civil action may be

brought only against the respondent named in the charge.                 The

purposes of this requirement include putting the charged party on

notice   of   the   complaint   and    allowing   the   EEOC   to    attempt

reconciliation.”     Causey v. Balog, 162 F.3d 795, 800 (4th Cir.

1998) (internal citation and quotation marks omitted).

     According to the Complaint, Plaintiff filed a charge with the

EEOC on July 9, 2019 (see Docket Entry 2 at 8), and, thereafter,

the EEOC sent Plaintiff a notice-of-right-to-sue letter, which

Plaintiff received on July 9, 2019 (see id. at 5).5                 Plaintiff

asserted his EEOC charge solely against “Lynnwood, Brewing and

Concern.”     (Id. at 8.)   As Defendants have correctly contended,

“[b]ecause the Defendants were not joined as respondents in the

EEOC’s administrative proceedings they were not put on notice that

they could be individually liable and were denied the opportunity

to attempt reconciliation.”     (Docket Entry 14 at 8-9.)

     Moreover, Title VII and the ADEA provide a cause of action

against only employers, not supervisors or fellow employees.             See,



     5 Plaintiff failed to submit a notice-of-right-to-sue letter.
(See generally Docket Entry 2; see also Docket Entries dated July
12, 2019, to present.) The Complaint alleges (implausibly) that,
on July 9, 2019, (i) Plaintiff submitted his EEOC charge form, (ii)
the EEOC received the EEOC charge form, (iii) the EEOC investigated
his allegations of discrimination, (iv) the EEOC mailed him a
notice-of-right-to-sue letter, and (v) he received the letter.
(See Docket Entry 2 at 5; see also id. at 8.)

                                      10




   Case 1:19-cv-00689-TDS-LPA Document 32 Filed 08/10/20 Page 10 of 17
e.g., Birkbeck v. Marvel Lighting Corp., 30 F.3d 507, 510-11 (4th

Cir. 1994) (rejecting individual liability under ADEA); Lissau v.

Southern Food Serv., Inc., 159 F.3d 177, 180 (4th Cir. 1998)

(“observ[ing] that Title VII is the ADEA’s closest statutory kin”

and,     “[t]hus,     reading     Title        VII        to   foreclose      individual

liability”);      Blakney    v.   North    Carolina            A&T   State    Univ.,   No.

1:17CV874,     2019   WL    1284006,   at       *7    (M.D.N.C.        Mar.   20,    2019)

(unpublished) (finding that “[e]mployees, even supervisory ones,

are not liable in their individual capacities for ADEA or Title VII

violations”) (citing Birkbeck, 30 F.3d at 510-11 (ADEA), and

Lissau, 159 F.3d at 178 (Title VII)).                          The EEOC charge form

incorporated into the Complaint expressly identifies “Lakewood

Brewing and Concern” as Plaintiff’s employer (see Docket Entry 2 at

8);    however,     the   Complaint    fails         to    name      that   entity   as   a

defendant, instead naming only individuals as Defendants. (See id.

at 1-3). Plaintiff thus has failed to state a Title VII or ADEA

claim against Defendants.6




     6 Additionally, neither the Complaint nor the EEOC charge form
provide any allegations regarding Plaintiff’s claims of age
discrimination under the ADEA aside from the conclusory assertion
in the EEOC charge form that “[Plaintiff] believes that [he] ha[s]
been discriminated against because of his . . . age (40), in
violation of . . . the . . . ADEA.”         (Docket Entry 2 at 8
(quotation marks omitted).)      Nor does the Complaint present
adequate factual matter to sustain a Title VII sex discrimination
claim. (See id. at 1-9.)

                                          11




      Case 1:19-cv-00689-TDS-LPA Document 32 Filed 08/10/20 Page 11 of 17
     B. Fourteenth Amendment Claims

     Next,   Defendants   properly    have   pointed   out   that   because

“Plaintiff has not alleged that Defendants were state actors, nor

. . . that [they] were otherwise acting under color of law or

participating in a joint action with the State or its agents

. . . Plaintiff’s claims arising under the Fourteenth Amendment

fail as a matter of law.”     (Docket Entry 14 at 11.)

     “There is no question that state action is a threshold issue

in a Fourteenth Amendment Claim.” Deberry v. Davis, No. 1:08CV582,

2009 WL 3228061, at *4 (M.D.N.C. Sept. 30, 2009) (unpublished)

(internal citation and brackets omitted).         “This means that the

‘party charged with the deprivation under that amendment must be a

person who may fairly be said to be a state actor.’” Id. (quoting

Lugar v. Edmondson Oil Co., 457 U.S. 922, 937 (1982) (brackets in

original omitted)).    Put another way, “[t]he person charged must

either be a state actor or have a sufficiently close relationship

with state actors such that a court would conclude that the

non-state actor is engaged in the state’s actions.”           DeBauche v.

Trani, 191 F.3d 499, 506 (4th Cir. 1999).

     Here, Plaintiff has asserted claims against four private

persons. (See Docket Entry 2 at 1-3.)        Importantly, the Complaint

contains no factual matter suggesting that any Defendant (1) works

as a state official, (2) acted in concert with a state official, or




                                     12




   Case 1:19-cv-00689-TDS-LPA Document 32 Filed 08/10/20 Page 12 of 17
(3)    violated     Plaintiff’s    rights       under    compulsion     of    a    state

official. (See id. at 1–9.)

       Accordingly, Defendants’ alleged conduct qualifies as private,

rather    than      state,    action.    See     DeBauche,    191      F.3d   at    507

(explaining that “private activity will generally not be deemed

‘state action’ unless the state has so dominated such activity as

to convert it into state action”).             As such, the Court should grant

the Dismissal Motion as to any Fourteenth Amendment claims.

       C. Rule 8 - Failure to Comply with Pleading Requirements

       Defendants      have    also     argued    that     “Plaintiff’s       pro     se

[C]omplaint fails to comply with Rule 8 because it lacks short and

plain statements showing that Plaintiff is entitled to the relief

under various statutes invoked therein.”                 (Docket Entry 14 at 5.)7

       As a general matter, Defendants failed to adequately support

this argument for dismissal by providing only restated portions of

the Complaint.        (See id. at 5-7.)          At the argument’s conclusion,

Defendants then “emphasize[d] that Plaintiff has failed to identify

which    of   the    named    Defendants       violated    each   of    the   various

statutory and Constitutional causes of action alleged in the

Complaint; and how.”          (Id. at 7 (emphasis omitted).)            In fact, the

Complaint alleges that he suffered race discrimination at the hands

of “Caucasi[a]n Managers” (Docket Entry 2 at 4-5), and that each


     7 Defendants also contended that “Plaintiff[] fail[ed] to
comply with Rule[ 10]” (Docket Entry 14 at 7); however, Defendants
did not develop that argument (see id. at 5-7).

                                          13




      Case 1:19-cv-00689-TDS-LPA Document 32 Filed 08/10/20 Page 13 of 17
Defendant   serves   in   a   management   capacity   (see   id.   at    2-3

(identifying Defendants as “Owner,” “General Manager,” and “Kitchen

Manager[s]”).

     Moreover, Plaintiff proceeds pro se and

     the Fourth Circuit has a long practice of liberally
     construing the pleadings of pro se plaintiffs.     A
     complaint filed by a pro se plaintiff, ‘however
     inartfully pleaded, must be held to less stringent
     standards than formal pleadings drafted by lawyers.’
     Erickson, 551 U.S. at 94 . . . .

     . . . Rule 8(a)(2) requires only “a short and plain
     statement of the claim showing that the pleader is
     entitled to relief” so as to “give the defendant fair
     notice of what the claim is and the grounds upon which it
     rests.” Twombly, 550 U.S. at 555. . . . Fair notice is
     provided by setting forth enough facts for the complaint
     to be “plausible on its face” and “raise a right to
     relief above the speculative level on the assumption that
     all the allegations in the complaint are true (even if
     doubtful in fact).” Id.

Harris v. Guilford Cty. Sheriff’s Office, No. 1:18CV519, 2019 WL

568589, at *2 (M.D.N.C. Feb. 12, 2019) (unpublished) (some internal

citations omitted) (ellipses in original omitted).

     In the brief supporting the Dismissal Motion, Defendants cited

a previous holding from this Court that “‘[p]rinciples requiring

generous construction of pro se complaints are not [] without

limits.’” (Docket Entry 14 at 5 (quoting El-Bey v. North Carolina,

No. 1:13CV285, 2014 WL 691580, at *2 (M.D.N.C. Feb. 21, 2014)

(unpublished) (dismissing complaint after concluding that pro se

plaintiff “ha[d] fallen well short of the requisite Rule 8 pleading

standards”)).)   However, in that case, the Court made that ruling


                                   14




   Case 1:19-cv-00689-TDS-LPA Document 32 Filed 08/10/20 Page 14 of 17
after also determining that, “[e]ven liberally construed, [the

p]laintiff’s vague ramblings and nonsensical claims [we]re so

incomprehensible no defendant could possibly [have] be[en] expected

to defend th[at] action.”          El Bey, 2014 WL 691580, at *2.

       Conversely, here, although brief, the Complaint’s allegations

do not consist of “vague ramblings and nonsensical claims,” id.,

but    rather     assert    understandable        (albeit     in   some    respects

deficient)      causes     of   action    under   Title     VII,   the    ADEA,   the

Fourteenth Amendment, and Section 1981. (See Docket Entry 2 at 5.)

In    addition,    the    Complaint      adequately   sets    forth      the   relief

requested.      (See id. at 6.)       Under these circumstances, the Court

should decline to dismiss the Complaint for failure to satisfy

pleading standards under Rule 8, particularly given the liberal

construction due pro se plaintiffs.

       D. Section 1981 Claims

       Defendants’       challenge    to    the    Complaint’s      Section       1981

disparate treatment claims relies on the improper contention that

dismissal must result because “Plaintiff has failed to allege facts

that would establish a prima facie case for disparate treatment

under. . . Section 1981.”          (Docket Entry 14 at 13.)         As previously

discussed, Plaintiff need not plead facts constituting a prima




                                           15




      Case 1:19-cv-00689-TDS-LPA Document 32 Filed 08/10/20 Page 15 of 17
facie case of discrimination to survive a motion to dismiss.              See

Swierkiewicz, 534 U.S. at 511.8

     Likewise, the Court should reject Defendants’ demand for

dismissal because the “Complaint fails to identify any appropriate

comparators that are alleged to be similar in all relevant respects

to Plaintiff” (Docket Entry 14 at 14).      Although the Complaint and

related EEOC charge form provide only limited information regarding

Defendants’   preferential   treatment     of   “[C]aucasi[a]n     workers”

(Docket Entry 2 at 4-5) and “white dishwashers” (id. at 8), the

Fourth Circuit has held that “evidentiary determinations regarding

whether the comparators’ features are sufficiently similar to

constitute appropriate comparisons generally should not be made at

[the motion to dismiss stage],” Woods v. City of Greensboro, 855

F.3d 639, 650 (4th Cir. 2017).

     Lastly, “Defendants do not raise any other basis for dismissal

of Plaintiff’s [Section 1981 retaliation] claims, and do not

address the   sufficiency    of   the   allegations   or   the   merits    of

Plaintiff’s [retaliation] claims under [Section 1981].           Therefore,


     8 “[T]he plaintiff in Swierkiewicz asserted claims under Title
VII . . . and the [ADEA] . . . . [I]t logically follows that
[courts] employ Swierkiewicz’s pleadings approach to [Section 1981]
claims as well.” Maduka v. Sunrise Hosp., 375 F.3d 909, 912 (9th
Cir. 2004); see also Body by Cook, Inc. v. State Farm Mut. Auto.
Ins., 869 F.3d 381, 387 n.1 (5th Cir. 2017) (recognizing that
“[p]laintiffs do not need to satisfy [prima facie case] elements to
successfully plead a § 1981 claim”); Dolgaleva v. Virginia Beach
City Pub. Sch., 364 F. App’x 820, 827 (4th Cir. 2010) (citing
Swierkiewicz in reversing dismissal of “claim[s] under Title VII
and § 1981”).

                                   16




   Case 1:19-cv-00689-TDS-LPA Document 32 Filed 08/10/20 Page 16 of 17
this Court [need] make[] no findings regarding the validity or

merits of Plaintiff’s [Section 1981 retaliation] claims.” Mabry v.

W. & S. Life Ins. Co., No. 1:03CV848, 2005 WL 1167002, at *6

(M.D.N.C. Apr. 19, 2005) (unpublished).

     In sum, the Court should deny the Dismissal Motion as it

relates to Plaintiff’s Section 1981 claims.9

     Plaintiff’s Title VII, ADEA, and Fourteenth Amendment claims

all fail as a matter of law, but his Section 1981 claims should

proceed.

                              CONCLUSION

     IT IS THEREFORE RECOMMENDED that the Dismissal Motion (Docket

Entry 13) be granted in part and denied in part, in that the Court

should dismiss the Title VII, ADEA, and Fourteenth Amendment

claims, but not the Section 1981 claims.

                                          /s/ L. Patrick Auld
                                            L. Patrick Auld
                                     United States Magistrate Judge



August 10, 2020




     9 Defendants rightly have reasoned that Plaintiff’s Section
1981 claims “cannot be predicated upon color, gender/sex, or age.”
(Docket Entry 14 at 11 (internal citation and brackets omitted).)
Section 1981 provides “a federal remedy against discrimination in
private employment on the basis of race.” Johnson v. Ry. Express
Agency, Inc., 421 U.S. 454, 459-60 (1975) (emphasis added). As
such, Plaintiff cannot assert a Section 1981 claim on the basis of
any other characteristic, such as color, age, or gender.


                                   17




   Case 1:19-cv-00689-TDS-LPA Document 32 Filed 08/10/20 Page 17 of 17
